                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TYNEL STEWARD,

               Petitioner,

vs.                                                  No. CV 18-00940 RB/SCY


MESCALERO APACHE TRIBAL COURT,
MESCALERO APACHE SUPREME COURT,
BIA LAW ENFORCEMENT OFFICE,
LA SALLE CORRECTIONS,
LINCOLN COUNTY DETENTION CENTER,
SANDOVAL COUNTY DETENTION CENTER,
UTE MOUNTAIN DETENTION CENTER,

               Respondents.


                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Federal Rule of Civil Procedure

41(b) on the Petition for Writ of Habeas Corpus Pursuant to 25 U.S.C. § 1303 filed by Petitioner

Tynel Steward on October 5, 2018. (Doc. 1.) The Court will dismiss the Petition without prejudice

for failure to comply with a Court order and failure to prosecute.

       The record reflects that certain mailings to Petitioner were returned as undeliverable.

(Docs. 10; 12.) The returned mail indicates that Petitioner has been “discharged” from custody.

(Doc. 12 at 4.) It appears that Petitioner has been transferred or released from custody without

advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6, thus severing contact

with the Court.

       The Court issued an Order to Show Cause on September 4, 2019, directing Petitioner

Steward to notify the Court of a new address, or otherwise show cause why the case should not be

dismissed, within 30 days of entry of the Order. (Doc. 11.) More than 30 days have elapsed since


                                                 1
entry of the Order to Show Cause and Petitioner has not provided the Court with a new address,

responded to the Court’s Order, or otherwise shown cause why the case should not be dismissed.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Petitioner has failed to

comply with D.N.M. LR-Civ. 83.6 and with the Court’s September 4, 2019 Order to Show Cause.

       Petitioner Steward has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Rule 41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply

with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003). Therefore, the

Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply with the

Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the Petition for Writ of Habeas Corpus Pursuant to 25 U.S.C. §

1303 filed by Petitioner Tynel Steward on October 5, 2018 (Doc. 1) is DISMISSED without

prejudice under Fed. R. Civ. P. 41(b) for failure to comply with the Court’s Order and failure to

prosecute.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  2
3
